DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 39, 41, 42, 44-57, 59-70 and 72-80 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a lens comprising a first region, a second region, and a plurality of optical elements formed on the surface of the first region, wherein the lens has a first refractive index and the plurality of optical elements have a second and different refractive index, the prior art fails to teach such a lens wherein the plurality of optical elements have a predefined width and a predefined substantially uniform spacing between the plurality of optical elements, as claimed in independent claims 39 and 54.
With regard to independent claim 67, although the prior art teaches a lens comprising a first region, a second region, and a plurality of optical elements formed on the surface of the first region that is square or rectangular in shape, wherein the lens has a first refractive index, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
16 March 2021